Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 1 of 33

AO 9I (Rey. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

for the
District of Rhode Island
United States of America )
v. )
) Case No. |
» 130.
J J
Himanshu Asri )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February, 2019 in the county of in the
District of Rhode Island , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1343; Wire fraud;
18 U.S.C. § 1349; and Conspiracy to commit wire fraud; and
18 U.S.C. § 2326. Telemarketing or email marketing fraud.

This criminal complaint is based on these facts:

See the attached Affidavit of Special Agent, Craig A. Graham, of the Federal Bureau of Investigation (“FBI”).

& Continued on the attached sheet.

 

LO a
ee Complainant's signature
Special Agent, Craig A. Graham ~ FBI

 

( j Printed name and title

Sworn to before me and signed in my presence.

Date: \ 2 LO 10

 

 

Judge's signature

City and state: Providence, Rhode Island Patricia A. Sullivan, U.S. Magistrate Judge

 

Printed name and title
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 2 of 33

PER 18 U.S.C. 3170

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT.

 

rn
Seal all ony ht anf pen

 

BY: [(] INFORMATION [[] INDICTMENT [x] COMPLAINT

 

[1 other than Juvenite
[LJ Defendant Added
Cl Charges/Counts Added

Matter Sealed: Cl Juvenile

C Pre-Indictment Plea Cl Superseding

indictment
Cl Information

Name of District Court, and/or Judge/Magistrate Location (City)
RHODE ISLAND

Divisional Office

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

AARON WEISMAN
lus. Atty Llother U.S. Agency

 

 

Name and Office of Person
Fumishing Information on

 

 

 

 

 

Defendant:

[| Interpreter Required Dialect:

 

 

FCASENO. 7 x OV/4. ISLS

USA vs.
Himanshu Asri

 

Delhi

Address: _ india

 

 

 

 

 

 

 

 

THIS FORM Phone No. (401) 709-5000
Ue Attoney Milind M. Shah
U.S. Attomey : . .
(if assigned) Birth 4/20/1987 LZ] Male CJ Alien
PROCEEDING Date [[) Female (if applicable)
Name of Complainant Agency, or Person (& Title, if any)
FBI ~ Craig A. Graham, Special Agent Social Security Number
C] person is awaiting trial in another Federal or State Court
(give name of court) DEFENDANT
issue: Warrant [__] Summons

C] this person/proceeding transferred from another district
per (circle one) FRCrP 20, 21 or 40. Show District

 

CJ this is a reprosecution of charges
previously dismissed which were
dismissed on motion of:

Cj U.S. Atty oO Defense
SHOW

Cl this prosecution relates to a DOCKET NO.

pending case involving this same
defendant. (Notice of Related
Case must still be filed with the

Clerk.)

C prior proceedings or appearance(s) MAC NO E

before U.S. Magistrate Judge
regarding this defendant were
recorded under

 

 

 

 

Place of
offense

 

RHODE ISLAND County

Arrest Date

Defense Counsel (if any):

 

Location Status:

or Date Transferred to Federal Custody

CJ Currently in Federal Custody
CL Currently in State Custody

CO writ Required

Cl Currently on bond
T) Fugitive

 

C]FPpD [J CJA [_] RETD

CJ Appointed on Target Letter

 

| This report amends AO 257 previously submitted

 

OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

 

Total # of Counts 3

 

Set Title & Section/Offense Level
(Petty = 1/ Misdemeanor = 3 / Felony = 4)

 

Description of Offense Charged Felony/Misd,

 

See Attached

Felony
Misdemeanor,

 

 

Felony
Misdemeanor

 

Felony
Misdemeanor

 

Felony
Misdemeanor]

 

 

 

 

Estimated Trial Days: 5

Felony
T \Misdemeanor

 

 

 

 

 
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 3 of 33

ATTACHMENT TO DEFENDANT INFORMATION RELATIVE TO A CRIMINAL
ACTION - IN U.S. DISTRICT COURT

DEFENDANT: Himanshu Asri

COUNT I: 18 U.S.C. § 1343: Wire Fraud - Felony.

MAXIMUM PENALTIES: Imprisonment: 20 years; Supervised release: 3 years; Fine:
$250,000; and Special assessment: $100.

COUNT II: 18 U.S.C. § 1349: Conspiracy to commit the aforementioned frauds - Felony.

MAXIMUM PENALTIES: Imprisonment: 30 years; Supervised release: 5 years; Fine:
$250,000; and Special assessment: $100.

COUNT III: 18 U.S.C. § 2326: Telemarketing or email marketing fraud - Felony.

MAXIMUM PENALTIES: Imprisonment: 5 years; Supervised release: 3 years; Fine:
$250,000; and Special assessment: $100.
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 4 of 33

AFFIDAVIT OF FBI SPECIAL AGENT CRAIG A. GRAHAM
I. Introduction
I, Craig A. Graham, having been duly swom, state as follows:

1. Since 2010, J have been a special agent with the Federal Bureau of Investigation
(“FBI”). Early in my career, I focused on counterintelligence investigation. Starting in 2015, my
responsibilities expanded to include the investigation of wire fraud, mail fraud, and other white
collar crimes. Since July 2018, when I was assigned to the FBI's Providence Resident Agency, I
have focused primarily on white collar investigation. I have experience in the investigation of
telemarketing fraud, and through that work have gained a familiarity with computer or
smartphone based communication applications such as WhatsApp, Snapchat, and Skype. I also
have experience in the examination of electronic devices, including computers and cellular
telephones or smartphones, for evidence, including electronic mail, toll records, text messages,
geolocation information, photographic records, and records associated with WhatsApp,
Snapchat, and Skype.

2. I submit this affidavit in support of a criminal complaint and arrest warrant
charging Himanshu Asri (born January 1987) (“Asri”), a male who resides in India, with the
following offenses:

(i) wire fraud, in violation of 18 U.S.C. § 1343,
(ii) conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, and
(iii) telemarketing or email marketing fraud, in violation of 18 U.S.C. §§ 2326.

3. The information in this affidavit comes from my personal observations and
investigation, my training and experience, other law enforcement agents, a cooperating source
of information, and other sources as specified in the body of this affidavit. This affidavit is
intended to show that there is sufficient cause for the requested warrant and does not set forth

all of my knowledge about this matter or investigation.
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 5 of 33

4, Based on my investigation, I believe that there is probable cause to believe the
following:

a. Asri and coconspirators schemed (i) to deceive victims into believing that
their computers had been or were being attacked by malware and (ii) to use that deception to
obtain money from victims by purporting to sell computer protection services to the victims;

b. as part of the scheme, both to mislead victims and to aid in the extraction
of money from victims, Asri’s coconspirators falsely represented themselves to be affiliated
with known computer software and computer services corporations, such as Microsoft; and

C. Asri and his coconspirators executed or attempted to execute this scheme
on at least 325 occasions.

II. Investigation
Summary

5. The investigation, which is described below, indicates that there is probable
cause to believe that from January 2019 to March 2019, Asri obtained 325 telephone calls from
US. callers who had been misled into believing that malware attacks had been detected on their
computers, and then Asri had those calls routed to call centers where operators offered
purported computer protection services to the callers to extract or attempted to extract money
from the callers. The investigation, as described below, was based (i) on information provided
to the FBI by one of Asri’s coconspirators, (ii) historical text communications between the
cooperating coconspirator and Asri or from a group that included Asri, (iii) records and call
recordings obtained from a call routing platform used by that coconspirator, and (iv) interviews
of some of the callers.

6. FBI agents listen to eight of the calls and spoke to three of the callers. The
information provided by those call reviews and callers combined with the information from the
cooperating coconspirator and records associated with the call routing platform he used lends
probable cause to believe that all 325 calls were obtained by Asri for the purpose of defrauding
the callers. From the eight call recordings, there is probable cause to believe that there was an

2
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 6 of 33

attempt to extract at least $499 from each of the 325 callers, yielding an overall intended fraud
loss in excess of $150,000.
Initial Information Provided by the Cooperator

7. In May 2019, the FBI arrested a male in the United States on charges that
included conspiracy to defraud and multiple instances of wire fraud and bank fraud. The male
shortly after his arrest began cooperating with the FBI in the hope of receiving leniency in the
disposition of the pending charges. The male is hereinafter referred to as the “Cooperator.”

8. The Cooperator, an Indian citizen and resident, has not previously been
convicted of any crimes in the United States. The FBI is not aware of whether the Cooperator
has ever been convicted of crimes in India, but the Cooperator reports that he has never been
jailed in India.

9. In May 2019, after his arrest, the Cooperator told me that an acquaintance, Asri,
was involved in telemarketing scams that defrauded people residing in the United States.

10. The Cooperator described himself and Asri as brokers. They bought telephone
call traffic, specifically calls placed by people who, based on advertising that they had seen on
their computers, believed that their computers had been or were being attacked by malware.
The Cooperator explained that such advertising was not based on any information indicating
that the callers’ computers had malware problems and that the advertising was often targeted
toward those likely to lack computer or software expertise.

11. The Cooperator explained that he had sold such call traffic to Asri and had per
Asri‘s instructions directed the call traffic to call center operators who solicited the callers to
purchase purported computer assistance services. The Cooperator also said that Asri was

affiliated with a particular call center.
12. The Cooperator described the role of “publishers” in the telemarketing fraud

industry. He explained that publishers created various forms of online advertising, including
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 7 of 33

pop-up ads,! designed to mislead viewers into believing that malicious software or malware

was attacking their computers. For example, the Cooperator suggested that a publisher could
place ads on Facebook offering travel agent services for retirees interested in cruise vacations.

A viewer who clicked on the ads would be directed to a page that would state that the viewer's
computer had been infected by a virus or was being attacked by malware and advise the viewer
to call a particular telephone number.

13. The Cooperator explained that brokers could purchase from a publisher the calls
generated by such advertising. Using call routing technologies, the publisher would route
incoming calls to the broker. The broker in turn could sell the calls by re-routing them directly
to call centers or to other brokers who ultimately had the calls routed to call centers.

14. The Cooperator explained that call centers, specifically those involved in
telemarketing fraud, were facilities designed to accept incoming calls and extract money from
the callers. Typically, call centers were comprised of multiple operators, each of whom would
be familiar with the sort of advertising that had been seen by the callers. The operators would
accept the calls generated by the publishers’ advertising and seek to extract money from the
callers by purporting to provide computer protection services.

15. The Cooperator said that prior to his arrest by the FBI and prior to becoming a
source of information for the FBI, he had routed call traffic to Asri knowing that the callers
would be defrauded or that there would be an attempt to defraud the callers; that call traffic
routed by the Cooperator to Asri included many calls from U.S. telephone numbers; that Asri
was involved in the operation of a call center in Subhash Nagar in New Delhi, India, and that
call center had approximately 10 employees; and that in selling Asri call traffic, the Cooperator
utilized a third party’s call-tracking and routing software platform (“CRS”).

 

1 The Cooperator explained, and I know from my training and experience, that pop-up ads are
a particular form of online advertising. While one is browsing internet sites, a separate browser
window pops up, and that new window must be closed or disabled in order to continue

browsing activities.
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 8 of 33

Identification of Asri and His Communication Accounts

16. The Cooperator identified a particular WhatsApp account? as belonging to Asri.
The telephone number associated with the account was 919811873895, an Indian telephone
number.3

17. Documents obtained from the Department of State show that that same
telephone number, 919811873895, was listed as the home telephone number for Asri on his
United States Visa application. The Visa application included a photograph of Asri, which the
Cooperator identified as Asri. I, therefore, believe that there is probable cause to believe that
the aforementioned WhatsApp account and telephone number belong to Asri. A copy of Asri’s
Visa application photograph is attached as Exhibit 1.

18. | The Cooperator identified a particular Skype account as belonging to Asri. That
account lists the vanity name, a user selected name, “Himanshu Asri” and an account name of
“himanshuasri.” This Skype account also lists the account holder's birth day as “1/20.” Asri’s
Visa application listed a date of birth of January 20, 1987. I therefore believe that there is
probable cause to believe that the aforementioned Skype account belongs to Asri.

19. | The Cooperator identified Asri’s Facebook account, an online social media
platform which allows users to create a profile page, upload photographs, share texts, and share

their current location. Asri’s Facebook account included photographs of the purported account

 

2 WhatsApp is a communications applications for mobile devices and desktop computers that
allows users to send and receive text and voice messages, make and receive voice and video
calls, and share images, documents, user location, and other media. All users of the application _
must have an account or access to an account. In the account creation process, users provide a
cellular mobile number. WhatsApp is owned by Facebook, Inc.

3 A picture of two older people is associated with the account, but neither appears to be the
account holder. A caption associated with the picture indicates that the persons photographed
have passed away. The caption states “No One Can fill this Void. Luv u till eternity[.]”

4 Skype is a communications application for mobile devices and desktop computers that allows
users to send and receive text and voice messages, make and receive voice and video calls, and
share images and other media. All users of the application must have an account or access to an
account. Skype is owned by Microsoft Corporation.

5
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 9 of 33

holder. The Cooperator identified the profile page as belonging to Asri and identified Asri as
the person in the page's pictures. The person in the pictures is also visually similar to the
individual in Asri’s Visa application photograph. Attached as Exhibit 2 is a screen shot of Asri’s
Facebook profile page.

20. As described below, Asri arrived in the United States on December 27, 2019 and
told customs officials that he owned a furniture showroom in India and had rental incomes.
Upon arrival, Asri was photographed by customs officials, I reviewed those photographs, and
his appearance is consistent with that of the person in Exhibit 1 and Exhibit 2. The customs
photograph of Asri is attached as Exhibit 3.

2018 and Early 2019 Text Message Concerning Sale of Call Traffic to Asri

21. The Cooperator voluntarily provided access to his CRS account, and from
records in that account, I was able to isolate calls that had been directed to Asri. Those calls are
further categorized in the records by “Affiliate” name, specifically the party directing the call
traffic to the Cooperator’s account, and by “Target” name, specifically the party that the call
traffic is directed to. The Affiliate and Target names are assigned by the account user, in this
case the Cooperator, and this feature on the CRS platform allows the user to track the call
volume generated by those directing call traffic to the user’s account and to track the call
volume directed to targets. The Cooperator advised that calls routed to Asri were identified in
the CRS records by the Target name “DeltaHimanshu.”5

22. According to records from the Cooperator’s CRS account, from January 2019 to
March 2019, the Cooperator sold approximately 325 calls provided by others (who the
Cooperator characterizes as publishers) to “DeltaHimanshu9127," Asri according to the

Cooperator. The records also indicate that callers or victims included one from a telephone

 

5 From the time of arrest to the present, the Cooperator has assisted FBI agents in reviewing his
CRS account records. During such reviews, the Cooperator accompanied by one or more FBI
agents and no records were altered.
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 10 of 33

number with a Rhode Island area code. 324 of the calls were from callers with U.S. area codes,
and one of the calls was from a caller with a Canadian area code.

23. The Cooperator in July 2019, on reviewing the CRS account records, identified
these 325 calls as the calls he sold to Asri for the purpose of having the callers defrauded.

24. The Cooperator, after he was arrested arrest in May 2019, allowed investigators
to extract electronic records from his cellular telephone. The extraction revealed WhatsApp and
Skype text communications between the Cooperator’s WhatsApp and Skype accounts and
Asri’s WhatsApp and Skype accounts. In the text messages set forth below, which fall within
the June 2018 to March 2019 time period, Asri, the Cooperator, and others discussed Asri
purchasing call traffic from the Cooperator.

25.  InJune 2018, the Cooperator, the Cooperator’s office manager (“Manager”), and
Asri created a Skype group. The Cooperator told FBI agents that the group was created to
facilitate text conversation between the three about Asri’s purchasing call traffic from the
Cooperator. On June 20, 2018, Asri sent a screen shot to the group in which a fund transfer to
the Cooperator is displayed. Also visible in the screen shot is a Skype application which
displays the Skype user name “himanshuasri.”

26. In the following Skype text exchange, which was dated July 10, 2018, Asri
requested access to the Cooperator’s previous CRS account and Asri provided his email
account. I know from having developed a familiarity with the CRS platform that provision of
email account is a necessary step for a Target to obtain access to another’s CRS account. The
email provided is identical to the email Asri listed on his Visa application. In the exchange, Asri
also made several requests to the Cooperator’s Manager seeking to know the total number of
calls that had been sent to Asri from the Cooperator’s previous CRS account. The time stamp
associated with each text is included below; based on the text messages, it appears that as time
passed, Asri received more and more calls, and then at a certain point, Asri indicated that the
work day was done and requested that the call routing be paused. Asri signaled that no
additional calls should be sent by texting “eod” meaning “end of day.” Times are listed how

7
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 11 of 33

they appeared on the Cooperator’s phone and are in India Standard Time, which is 9.5 hours

ahead of Eastern Daylight Time in the U.S.

_Timestamp- ~
BF

 

 
   

| Bady ~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07/10/2018; Asri Can we please have access to [Cooperator’s
1:05am previous CRS]
it will be really appreciated
07/10/2018; Manager he is in meeting will do it
1:05am.
07/10/2018; Asri himanshuasri@gmail.com
1:05am. thanks
meanwhile can u please tell
how many calls so far
07/10/2018; Manager 15
1:09am
07/10/2018; | Asri ok
1:09am
07/10/2018; Asri how many calls?
2:24am
07/10/2018; Manager 28
2:24am
07/10/2018; Asri ho many?
2:39am
07/10/2018; Manager 29
2:39am
07/10/2018; Asri total calls?
3:32am
07/10/2018; Manager B5
3:32am
07/10/2018; Asri eod
3:33am pause plz
07/10/2018; Manager ok
3:33am

 

a. In the following Skype text exchange, dated January 10 and 11 in 2019, the

Cooperator’s Manager advertised “high quality” calls for sale with a “guaranteed RPC over

$70-100” meaning, as explained by the Cooperator, that the buyer is guaranteed to make an

average “return per call” of $70 to $100 dollars. The Cooperator’s Manager also advertised that

8

 
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 12 of 33

“any cc doable,” meaning, as explained by the Cooperator, that a volume of calls was for sale

for any “cc” meaning concurrent calls, a measurement of how many calls a call center can

handle at one time. The calls were on sale for $17 per call.

 
 
   

'Timestamp-

BBE

‘From

siete

 

High quality calls with guaranteed RPC over

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01/10/2019 Manager _
$70-100 , any cc doable .. if you don’t get the
RPC then dont pay
01/10/2019 Asri Rate
01/10/2019 Manager $17
01/10/2019 Asri Calls are worth ?
01/10/2019 Cooperator Yo
01/10/2019 Asri Okay
Will resume
Then
Later
01/10/2019 Cooperator Done
01/10/2019 Asri But ask him no reminder for payment
Ill make payment on own
01/10/2019 Manager Sir prepay
01/10/2019 Cooperator Sir cc
Now
[Manager]
No pre pay here
500 calls advance
01/10/2019 Asri Thanks [Cooperator] Sir
01/10/2019 Manager Ce?
01/10/2019 | Asri Around 10

 

 
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 13 of 33

28. Later the same day, Asri provided by Skype text a toll free number, 855-855-9127,
to the Cooperator for calls to be routed to, And on January 11, 2019, the Cooperator’s manager
sent a message to the group stating “7 calls yesterday” and provided the date, time, duration,

and originating telephone number of each call. One of the calls had an originating telephone
number from area code 330.
First of Eight Calls Reviewed and Contact with Caller, LD

29, In the Cooperator’s CRS account, FBI agents located the call that originated from
the aforementioned 330 area code. Based on review of that call, interviewing the caller, a
review of Microsoft policy, and the unusual manner in which payment was sought, there is
probable cause to believe that there was an effort to defraud the caller. Based on the
communications described in paragraph above, there is probable cause to believe that that effort
to defraud involved Asri.

30. A review of the Cooperator’s CRS account showed that on January 10, 2019, a
call from the aforementioned telephone number from area code 330 was directed to Asri by the
Cooperator. FBI agents listened to the call, a voice recording of which is preserved by the CRS

platform, and the following is a summary of the call:

* The Operator answered the call and told the caller they were calling “Technical
Support.”

e The caller told the Operator that Microsoft says she is locked out of her computer
and to call Microsoft.

e The Operator told the caller there was a third party attack on her computer and a
Trojan horse had crashed her network security and gotten into her IP address.

e The Operator directed the caller to a website that would allow the Operator to
remotely connect to the caller's computer.

e The Operator told the caller that she would check with a “Microsoft Expert” and
see what the caller needed to protect against the attack.

e The Operator told the caller that the matter would be assigned to a Microsoft
Level 12 Technician who would remove the third party infection, stop the illegal
access to her computer, block the hacking and fake software and repair her IP
address and firewall.

10
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 14 of 33

31.

The Operator told the caller that there were three plans: a onetime fix for $199, a
one year security plan for $299, and a lifetime security plan for $499.

The caller provided her name, email address, phone number, and address.

The Operator provided the caller with two customer service numbers: 855-704-
1391 and 855-855-9127.6

The caller was directed to pay by check. The Operator told the caller to make the
check payable to Technical Support (Microsoft) in the amount of $499.

The Operator then activated the camera on the caller’s computer and took a
photograph of the check.

Using the caller’s telephone number and information provided during the call,

FBI agents identified and located the caller, hereafter referred to as LB, at her home in Ohio. LB,

who is approximately 60 years old, provided agents with personal identifiers that matched the

information obtained during the recorded phone call. LB also relayed the following to agents:

While visiting her banks online web page she received a pop up message stating
she had been “locked out” of her computer. The pop up message listed a phone
number to contact for assistance.

LB dialed the number and the call was answered by a foreign sounding
individual who told LB that her computer had likely been hacked or infected
with a virus. For a fee the individual could remotely access her computer and
remove the virus.

The individual downloaded an application called “Any Desk” on to LB’s
computer and took remote access of her computer.

After a few minutes, the individual advised her that the virus had been removed
and payment was due.

LB wrote a check made payable to “Technical Support/ Microsoft,” and held the
check up to the computer’s camera for the individual to take a picture. LB
believed the check was for approximately $499.00. The individual also
confirmed LB’s bank account number and routing number.

The individual asked if LB’s computer was unlocked, and then ended the phone
call,

Shortly after, LB started to believe that call was a scam because of the high price
she was told to pay. LB went to her bank and closed the account she wrote the
check from.

 

6 Telephone number 855-704-1391 appeared in ten complaints received by the FBI related to
two technical support websites registered currently or historically to Asri. Telephone number
855-855-9127 is currently displayed on the website for Technical Support Today,
www.technicalsupporttoday.com, which is registered to Asri.

11
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 15 of 33

e Within a few days, LB received a message from the individual on her cellular
phone to call the individual back.

o2: Microsoft policy, as set forth on its publically accessible website,
www.microsoft.com, in the section entitled “Protect yourself from tech support scams,”
specifies that “Microsoft error and warning messages never include a telephone number.”

Text Message from Asri Concerning Payment to Cooperator

33. On February 1, 2019, in Skype text communications, the Cooperator asks Asri to
wire money to a US bank account as payment for the calls previously routed to Asri. Ina
subsequent message, Asri writes that $2,000 has been transferred to the Cooperator’s account.

Request from Asri for More Call Traffic

34. In the following.Skype text exchange, dated February 4 and 5 in 2019, Asri
requests “2cc” or 2 concurrent calls worth of call traffic and discusses the number of calls being
directed to him. The Cooperator’s Manager again sends a summary of the calls sent the

previous day, which includes the date, time, duration, and originating telephone number of the

calls sold to Asri. One of the calls had an originating telephone number from area code 713.

 
      

 

 

 

 

 

 

 

 

Done?

?

9

?

?
02/04/2019 | Manager ok

doing
02/05/2019 | Asri not getting calls
02/05/2019 | Manager 1 live
02/05/2019 | Asri k

make it 2 cc
02/05/2019 | Manager Ok

 

 

12
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 16 of 33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02/05/2019 | Asri 2 avail
?

02/05/2019 | Manager trying to increase sir plz wait

02/05/2019 | Asri Hi
Eod ho gaya kya bhai [Brother did EOD happen]’
??

02/05/2019 | Manager Nhi [No]

02/05/2019 | Asri Phir calls do [Then give me calls]
Yaar [Friend]
eod
pause plz

02/05/2019 | Cooperator It’s auto

02/05/2019 | Manager 6 calls yesterday

02/05/2019 | Manager [Provides a list of the six calls received on 2/4/2019.
The list provides the date, time, duration of the call and
the phone number the call originated from. This list
included a call that originated from 713-XXX-XXXX]

Second of Eight Calls Reviewed and Contact with Caller, GP
35. In the Cooperator’s CRS account, FBI agents located the call that originated from

the aforementioned 713 area code. Based on review of that call, interviewing the caller, a

review of Microsoft policy as described in paragraph 32, and the representation of association

with Microsoft and later amendment at time of billing, there is probable cause to believe that

there was an effort to defraud the caller. Based on the communications described in paragraph

above, there is probable cause to believe that that effort to defraud involved Asri.

 

7 The Hindi portions of text communications have been translated by a linguist fluent in Hindi

and English.

13
Case 3:20-mj-70041-SK Document 1 Filed 01/21/20 Page 17 of 33

36.

A review of the Cooperator’s CRS account showed that on February 4, 2019, a

call from the aforementioned telephone number from area code 713 was directed to Asri by the

Cooperator. The following is a summary of that call:

The Operator answered the call and told the caller they were calling “Technical
Support for Microsoft.”

The Operator directed the caller to a website that would allow the Operator to
remotely connect to the caller’s computer.

The Operator told the caller that his system registry had been corrupted by
foreign entities and the caller's anti-virus software did not protect against a
hacking attack or Trojan. The operator explained that a Trojan was a third party
hacking attack.

The Operator said that he would check with a Microsoft Expert to see how the
computer could be fixed, and there was a onetime fee associated with the fix,
which would be a minimum of $99.

The Operator told the caller that he would assign a Level 12 Technician. The
Level 12 Technician would remove the Trojan, put a stop on all illegal access, and
put a block on all the hacking and fake software.

The Operator told the caller that there were three plans: a onetime fix for $199, a
one year security plan for $299, and a lifetime security plan for $499.

The caller said he would take the One Year Security Plan for $299.
The caller provided his name, email address, phone number, and address.

The Operator provides the caller with a 24/7 toll-free number for the Microsoft
Technicians. The numbers provided were 855-704-1391 and 855-855-9127.8

The caller told the Operator he would pay via credit card and provided the name
on the card, the credit card number, expiration date, and three digit code on the
back.

The Operator told the caller that his computer was not receiving updates and
that was why his computer had a hacking attack.

The Operator also told the caller that the software warranty on his computer had
expired and asked the caller if he wanted the Technician to update the software
warranty on his computer for a separate charge.

The Operator asked if the caller is over 60, The Caller told the Operator he was
not, but that he was a military veteran.

 

8 See supra note 6.

14
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 18 of 33

37.

The Operator asked if he wanted to purchase the Microsoft Software Warranty
plan. The plans are 1 year for $150, a three year plan at $50 per year or a five
year at $70 per year.

The caller said he would will take the 5 year which was $70 per year for $350
total. The $350 would cover up to five computers.

‘The Operator confirmed that the caller was purchasing a One Year Security Plan

and a five year Software Warranty.

The Operator told the caller the charge would appear under the name Technical
Support only, the company that manufactures all the security, not Microsoft.

The Operator told the caller that American Express declined the charge and
directed the caller to check his phone to see if there was a text message to verify
the charge which would be $641 USD or 46,000 Indian Rupees.

The caller said he had a text from American Express and saw the charge for
46000 Indian Rupees. The Operator stated that their billing department was
located in India.

The Operator said he received confirmation from the billing team that the charge
had been approved by American Express because they saw the charge was from
a Microsoft Technician.

Using the phone number and information provided during the call, FBI agents

identified and located GP at his home in Texas. GP, who is approximately 50 years old,

provided agents with personal identifiers that matched the information obtained during the

recorded phone call. GP also relayed the following to agents:

On or about February 7, 2019, while GP was working on his computer an error
message from Microsoft appeared on his computer screen which indicated that
something was wrong with his computer and he needed to call a provided
customer service number.

GP called the telephone number and spoke to David at extension 422 who had an
Indian accent.

David directed GP to a website called “Any Desk” and had GP provide the code
on the screen. Once GP provided the code, he saw the cursor move all over the
screen,

A short time later, David LNU told GP that his computer had 100 viruses and it
would cost $645.25 to repair his computer.

GP asked if David would accept a credit card and David stated he would. GP
then made payment to David.

GP noticed that David put an Any Desk shortcut and “Technical Support” text
document on his computer.

15
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 19 of 33

¢ GP showed agents a Subscription and Security Protection agreement for his
computer. The agreement listed two technical support numbers, 855-704-1391
and 855-855-9127, and a case ID number.

e On June 4, 2019, GP’s computer was slowing down and he called the technical
support phone number on his computer.

e Again an individual with an Indian accent answered and asked GP for his case
ID number. GP was then directed to the Any Desk icon on his computer in order
to again provide remote access to his computer.

® The individual told PG that his computer had viruses and it would cost $990.97
to repair his computer and provide him with the “life time plan.” GP again paid
the higher price with his credit card.

© GP provided Agents with a copy of his credit card statement that showed on
February 8, 2019, he paid “Technical Support Today Computers and Equipment”
in New Delhi 46,000 Indian Rupees, which is $645.25.

Third of Eight Calls Reviewed and Contact with Caller, DH

38. On February 14, 2019, the Cooperator’s Manager sent via Skype text to the
Cooperator and Asri a summary of the 13 calls sent the previous day to Asri, which included
the date, time, duration, and originating telephone number of the calls sold to Asri. One of the
calls had an originating telephone number from area code 320.

39, In the Cooperator’s CRS account, FBI agents located the call that originated from
the aforementioned 320 area code. Based on review of that call, interviewing the caller, a
review of Microsoft policy as described in paragraph 32, the representation of association with
Microsoft but differing party to whom payment was directed, and the unusual manner in which
payment was sought, there is probable cause to believe that there was an effort to defraud the
caller. Based on the communications described in the paragraph above, there is probable cause
to believe that that effort to defraud involved Asri.

40. A review of the Cooperator’s CRS account showed that on February 13, 2019, a
call from the aforementioned telephone number from area code 320 was directed to Asri by the

Cooperator. The following is a summary of that call:

e The Operator answered the call and told the caller they were calling “Microsoft
Support.”

e The caller told the Operator that he got a message on his computer from
Microsoft that someone had hacked into his computer.

16
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 20 of 33

41.

The Operator then directed the caller to a website that would allow the Operator
to remotely connect to the caller’s computer.

Once the operator was remotely connected, he told the caller there was a third-
party spy “Clampi” on the caller’s computer that has crashed the caller's
network security and gotten into his IP address.

The Operator also told the caller his anti-virus software did not protect against a
hacking attack or Trojan and that was why the alert was appearing on his
computer screen.

The Operator then tells the caller there are three plans: a onetime fix for $199, a
one year security plan for $299 and a lifetime security plan for $499.

The caller provided his name, email address, phone number, and address. The
caller also stated that he was a School Bus driver and he is over 60 years old.

The Operator said that because he was a Senior Citizen, the lifetime security plan
would only cost $399.

The Operator then provided the caller with two customer service numbers, 855-
704-1391 and 855-855-9127,9 and directed the caller to pay by check. The
Operator told the caller to make the check payable to Technical Support
(Microsoft) in the amount of $399.

The Operator directs the Caller to put the check on the scanner in order for the
Operator to take a copy of the check.

Using the phone number and information provided during the call, FBI agents

located DH at his home in Minnesota. DH, who is approximately 63 years old, provided agents

with personal identifiers that matched the information obtained during the recorded phone call.

DH also relayed the following to agents:

On or about February 13, 2019, DH was using his computer when a “pop up”
appeared on his screen indicating he should call a provided telephone number
right away or he would lose information on his computer.

DH called the number and spoke with “David at extension 422” who told DH
that he worked for Microsoft. .

David told DH that he could fix his computer, but it would cost money to do so
and offered a “2 year unlimited technical support warranty” in exchange for the
fee.

David told DH that he would need to gain remote access to DH’s computer in
order to fix the error. .

David first asked DH for a credit card for payment, but because DH did not have
a credit card, he wrote out a check for $399.95. DH made the check out to

 

9 See supra note 6.

17
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 21 of 33

“Technical Support/ Microsoft” and David told DH to write “Lifetime Security”
on the memo line. DH was also instructed to scan the check into his computer.

e After the check had been scanned, DH received an email receipt showing that he
paid $399.95 for “2 year unlimited technical support warranty.”

e The email came from an electronic check processor and indicated that DH's
payment went to “Best Tech 247.”

e After speaking with his sister, DH believed he was a victim of a scam and closed
the account from which he had written the check.

* Shortly after DH closed the account he received a telephone call from David
asking for a new check because the first one would not go through for payment.
DH told David that he would not write another check.

Fourth and Fifth of Eight Calls Reviewed

42. A review of the Cooperator’s Skype communications between Asri and the
Cooperator’s manager indicated that 30 calls were sold to Asri around February 23, 2019,
however the Cooperator’s manager shared only the total number of calls with Asri and did not
share the call details. Accessing the Cooperator’s CRS Account, FBI agents reviewed two of
those 30 calls.

43, Inthe CRS account records, the first of those 30 calls, which was dated February
23, 2019, was routed to Asri, and originated from an identified telephone number with area
code 412. Based on review of that call, the representation of association with Apple, and the
unusual manner in which payment was sought, there is probable cause to believe that there was
an effort to defraud the caller. The following is a summary of the call:

44, One of the calls within the Cooperator’s CRS Account, dated February 23, 2019,
was routed to Asri and originated from an identified telephone number with the area code 412.

The following is a summary of that call:

e The Operator answered the call and told the caller she contacted “Apple
Support.”

e The Caller stated she received a Virus Alert on her Apple computer.

¢ The Operator directed the caller to a website that would allow the Operator to
remotely connect to the caller’s computer.

¢ The Operator then told the caller that her computer had been hacked and that to
fix the security he will charge her for 15 applications that will block the hackers.

18
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 22 of 33

e The Operator tells the caller that the 15 applications, $40 each, will cost a total of
$600.

¢ The Operator asks the caller to provide her name, phone number, address and
email address.

e The caller stated she was poor and would like to pay with a credit card, rather
than a check because she had only $200 in her checking account.

e The Operator told the caller she could pay $199.99 via check, payable to
“Technical Support (Apple),” and pay $299 on her credit card, which will be
billed by Technical Services.

e The Operator told the caller to put the check on the copier/ printer so the
Operator can scan a copy of the check and the caller provided the Operator with
her credit card number, expiration date and three digit number on the back of
her credit card.

e The caller then stated that she could see that her credit card had been charged.

45.  Areview of Apple’s support materials, as set forth on its publically accessible
website, www.apple.com, makes plain that telephone numbers that appear in pop-up error
messages should not be called. In the Apple support section entitled “Avoid phishing emails,
fake ‘virus’ alerts, phony support calls, and other scams,” Apple advises that computer users

who see pop-up ads specifying a telephone number to call should not call the number:

“When you browse the web, you might see a pop-up ad or a page
warning you about a problem with your device. It might even
look like the alert is coming from macOS or iOS. It isn’t. These
alerts are pop-ups, designed to trick you into calling a phony
support number or buying an app that claims to fix the issue.
Don’t call the number. Simply navigate away from that page, or
close the window or tab, and continue browsing.”

46, Inthe CRS account records, the second of those 30 calls was also dated February
23, 2019, was routed to Asri, and originated from an identified telephone number with area
code 215. Based on review of that call and the Microsoft policy described in paragraph 32, there
is probable cause to believe that there was an effort to defraud the caller. The following is a

summary of the call:

e The Operator answered the call and told the caller they were calling “Technical
Support” at Microsoft.

e The Caller stated he received a virus alert from Microsoft.

19
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 23 of 33

e The Operator told the Caller that it was not a virus and instead a hacking attack
on the Caller’s IP address.

° The Operator directed the Caller to a website that would allow the Operator to
remotely connect to the Caller’s computer.

e The Operator told the caller that to fix the problem she would need to remove
the hackers from the computer, repair the damage caused by the hackers, and
then install a six way security block to protect the computer, printer, router, data
and personal identifiers.

e The Operator told the caller that Microsoft does not charge to fix the computer,
the only charge is to fix the IP address.

e The Operator told the Caller that Microsoft has three plans: A onetime fix will
cost $199, a one year plan will cost $299, and a lifetime plan will cost $499.99.

e The Caller told the Operator she is a Senior Citizen, 88 years old, and living on
social security.

e The Operator told the Caller that for Senior Citizen’s there are two plans: a
onetime fix for $99 and a lifetime plan for $199.

e The Caller said they could only pay $99, and provided their credit card number,
expiration date, and three digit code on the back of the credit card.

Six, Seventh, and Eighth of Eight Calls Reviewed

47, A review of the Skype text communications between Asri and the Cooperator’s
manager, all of which were copied to the Cooperator, indicated that 22 calls were sold to Asri
around February 25, 2019, however the Cooperator’s manager shared only the total number of
calls with Asri and did not share the call details. Accessing the Cooperator’s CRS Account, FBI
agents reviewed a sample of those calls.

48. One call within the Cooperator’s CRS account, dated February 25, 2019, was
routed to Asri and originated from an identified telephone number with the area code 386.
Based on review of that call and the Microsoft policy described in paragraph 32, there is
probable cause to believe that there was an effort to defraud the caller. The following is a

summary of the call:

e The Operated answered the call and told the caller he contacted “Microsoft
Support”

e The caller stated she had a pop-up on her computer which was a message from
Microsoft's Virus Support.

20
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 24 of 33

e The Operator directed the caller to a website that allowed the Operator to
remotely connect to the caller’s computer.

e The Operator then told the caller that her IP address had been blocked and that
even if she purchases a new computer the threats would come back.

e The Operator told the caller that he could remove the hackers from foreign
locations on her computer, remove all damages on her computer, repair the
applications and drivers on her computer, and fix her network, computer and
devices.

¢ The Operator told the caller that Microsoft had three plans: a onetime fix will
cost $199, a one year plan will cost $299, and a lifetime plan will cost $399.99.

e Once the caller picks a plan, the Operator will assign a technician.

e The caller stated that she is 74 years old and does not have the money to pay to
fix her computer.

« The Operator said that because she was a senior he will give her one year of
service for $199.

¢ The Operator asked for the caller’s name, address, and email address.

e The Operator also asked for the Caller’s credit card number, expiration date, and
three digit code on the back of her credit card.

e The Operator told the caller that the transaction for $199.99 had been approved.
49, A second call within the Cooperator’s CRS account, dated February 25, 2019, was

routed to Asri and originated from an identified telephone number with the area code 305.
Based on review of that call and the Microsoft policy described in paragraph 32, there is

probable cause to believe that there was an effort to defraud the caller. The following is a

summary of that call:
e The Operator answered the call and told the caller he was calling “Microsoft
Support.”

e The caller told the Operator that he had received a warning from Microsoft.

¢ The Operator directed the caller to a website that would allow the Operator to
remotely connect to the caller’s computer.

e The Operator told the caller that a Trojan “Clampi” was found on his computer
and described the “Clampi” as a third party software that gets into the system
through his IP address.

e The Operator told the caller the he needed to check with a Microsoft Expert to
determine what type of security is needed to fix the problem.

21
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 25 of 33

e The Operator then said he needed a Microsoft Server Level 12 Technician to
repair his computer to remove the third party programing, stop illegal access,
block hacking and fake software, and repair complete firewall and IP address.

¢ The Operator told the caller there were three plans: a onetime fix for $199, a one
year security plan for $299, and a lifetime security plan for $499.

e The caller provided his name, phone number, email address and address.
e The caller said he would purchase the one year security plan for $299.

e The caller provided his credit card number, expiration date and three digit code
on the back.

¢ The Operator told the caller that he may get a call from his credit card company
to verify the transaction and the caller should say that he used the credit card.

* The Operator tells the caller that the credit card transaction was approved.
, 50. __ A third call within the Cooperator’s CRS account, dated February 25,

2019, was routed to Asri and originated from an identified telephone number with the area code
401. Based on review of that call and the Microsoft policy described in paragraph 32, there is
probable cause to believe that there was an effort to defraud the caller. The following is a

summary of that call:
« The Operater answered the call and told the caller he contacted “Microsoft
Support”

e The caller stated a screen came up on his computer saying there was a Microsoft
virus alert and to call this number.

e The Operator directed the caller to a website that would allow the Operator to
remotely connect to the caller's computer.

e The Operator told the caller there was a third party hacking attack and a Trojan
Clampi on his computer which caused the alert.

© The Operator told the caller that his network security had been compromised
and that buying a new computer would not fix the problem because his IP
address had been corrupted.

* The Operator stated that he would check with a Microsoft Expert to see how the
Caller’s computer can be fixed.

e The Operator then told the caller there would be a onetime fee to fix his
computer that would cost a minimum of $70.00.

® The Caller stated that he did not have the money, and asked if he could call back.

e The Operator told the caller he could call back, but could not use his computer
until it was fixed.
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 26 of 33

Websites Registered to Asri and associated Internet Complaints

51. Additional information links Asri to the calls routed to the operators.

52. Using a publically available search tool, the FBI obtained domain registration
information for “besttech247.com” and found that Asri was listed as the registrant for the
website. As noted above, caller DH’s payment check went to or was routed to Best Tech 247.

53. The FBI also obtained domain registration information for
“technicalsupporttoday.com,” “technicalsupporttoday.net,” and “technicalsupporttoday.org”
and found that Asri was also listed as the current or historical Registrant for those websites.

54. Since 2000, the FBI has operated the Internet Crime Complaint Center (“IC3”) to
provide the public with a method to submit information to the FBI concerning suspected
Internet-facilitated criminal activity. The FBI maintains a searchable record of the complaints
submitted to IC3. |

55. Asearch of [C3 complaints related to “Technical Support Today” resulted in 23
complaints resulting in losses of over $50,000. A search of complaints related to “Best Tech 247”
resulted in 15 complaints resulting in losses and over $14,000.

56. These complaints range from 2012 to 2019. A review of these complaints found
multiple similarities between the complaint narratives and the aforementioned call recordings
which were reviewed above. Some of those similarities included the use of the name David,

requesting remote access from the victim, payment methods, and purported affiliation with

Microsoft.
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 27 of 33

Ii. Conclusion
57, Based on the above, I believe that there is probable cause to believe that Asri

committed the offenses specified in paragraph 2 above.

Kn g Ze

Special Agent Craig A. Graham
Federal Bureau of Investigation

    
  

bseribed and sworn to before
me this 1 th day of January 2019,
in Providence, Rhode Island

 

PATRICIA A. SULLIVAN
United States Magistrate

24
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 28 of 33

 

EXHIBIT 1

 

 

 

 
SK Document1 Filed 01/21/20 Page 29 of 33

20-mj-70041-

Case 3

 
..Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 30 of 33

EXH)

 

[BIT 2

 
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 31 of 33

@ 459%}

Himanshu Tripti Asii

@ Married

«es See Himanshu's About Info

Friends
14 mutual friends

 
 

. Case 3:20-mj-70041-SK Document 1 Filed 01/21/20 Page 32 of 33

 

EXHIBIT 3

 

 

 

 

 

 
Case 3:20-mj-70041-SK Document1 Filed 01/21/20 Page 33 of 33

 

 

 
